EVERETT, Senior Judge
(concurring in part and concurring in the result):
I fully agree with the majority’s treatment of Moore’s complaints regarding his pretrial confinement and his request for presentencing witnesses.
Additionally, I agree with the majority’s disposition of Moore’s appellate challenge to admission into evidence of his statements to Mrs. Lee. First, Moore did not make a similar objection at trial; accordingly, he waived his right to take exception on appeal. See Mil.R.Evid. 103(a)(1), Manual for Courts-Martial, United States, 1984. Second, I am satisfied that Mrs. Lee’s questions were asked for the benefit of Moore and his mental health — which he himself had submitted for medical treatment — and not “for the benefit of the armed services.” See United States v. Loukas, 29 MJ 385, 394 (CMA 1990) (Everett, C.J., dissenting); United States v. Duga, 10 MJ 206 (CMA 1981). Accordingly, since there is no hint in the record that Mrs. Lee’s motives even partially related to anything except Moore’s medical treatment and since Moore himself — even on appeal — makes no claim that he believed otherwise, Mrs. Lee’s questioning of Moore in connection with that treatment did not violate his Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b), rights. Id.